 

EXHIBIT 10.1

 

PLAN OF COMPLETE LIQUIDATION

 

 

            THIS PLAN OF COMPLETE LIQUIDATION (the “Plan”), is adopted effective
as of December 7, 2010, by Columbia Bancorp (the “Company”) acting by and
through its Board of Directors.

 

RECITALS

 

A.        The Company holds cash and miscellaneous personal property as its only
assets, and has no material operations or employees.

 

B.         The Company has received notice it has been administratively
dissolved by the Oregon Secretary of State.  The Company’s remaining assets are
insufficient to justify continuing in business and are insufficient to justify
the preparation of proxy materials and conduct of a special meeting of
shareholders to approve the voluntary dissolution of the Company.  The Board of
Directors has determined that it is in the best interests of the Company and its
shareholders not to contest administrative dissolution and to liquidate the
Company and distribute its remaining assets in accordance with this Plan and the
Oregon Business Corporation Act.  The effective date of administrative
dissolution of the Company by the Oregon Secretary of State was December 3,
2010, and shall be referred to in this Plan as the Dissolution Date.  The date
on which this Plan becomes effective as provided above shall be referred to in
this Plan as the Liquidation Date.

 

            NOW, THEREFORE, the Board of Directors of the Company hereby adopts
this Plan of Complete Liquidation of the Company: 

 

            1.         Cessation of Business.  From and after the Dissolution
Date, the Company shall not engage in any business activities except for the
purposes of collecting its assets, discharging or making provision for
discharging its liabilities, winding up its business and affairs, and disposing
of or distributing its assets in accordance with this Plan.  The Directors now
in office and, subject to the authority of the Board of Directors, the Executive
Officers now in office shall continue in office solely for these purposes.

 

            2.         Restrictions on Transfer of Shares.  The proportionate
interests of shareholders in the Company shall be fixed on the basis of their
respective shareholdings at the close of business on the Liquidation Date.  At
such time the transfer books of the Company will be closed for the purpose of
determining those persons entitled to receive net assets of the Company
distributed in liquidation, if any.  Thereafter, unless the books are reopened
because the Plan cannot be carried into effect under the laws of the State of
Oregon, or otherwise, the shareholders’ respective interests shall not be
transferrable by the negotiation of share certificates.

 

            3.         Sale of Assets.  The Directors and Chief Executive
Officer of the Company are authorized and directed to negotiate and to
consummate sales of any or all of the remaining assets of the Company at such
prices and upon such terms and conditions as they in their discretion shall deem
beneficial to the Company, including assumption by the purchaser or purchasers
of any or all of the liabilities of the Company associated with such assets. 

1

 

--------------------------------------------------------------------------------

 

 

 

            4.         Payment of Liabilities, Reserves.  All known uncontested
liabilities of the Company shall be paid or provided for.  There shall also be
set aside in a reserve fund or funds such amounts estimated by the Board of
Directors to be necessary for the payment of expenses (including, but not
limited to, expenses of liquidation and distribution of assets, final tax
returns and notices to shareholders), taxes, and contingent liabilities,
including but not limited to an amount determined by the Board of Directors to
be available for the purpose of satisfying claims by present and former officers
and directors of the Company for indemnification under the Company’s Articles of
Incorporation or Bylaws, by contract, by law or otherwise.  The Executive
Officers shall give notice of liquidation and dissolution to known claimants
pursuant to ORS 60.641, and publish notice to unknown claimants pursuant to ORS
60.644.

 

            5.         Distributions to Shareholders.  After resolving or
providing for all known uncontested claims against the Company and establishing
reserves for potential future claims as provided in paragraph 4, the Company
shall distribute the remaining net assets of the Company, if any, to the holders
of the Company’s outstanding common stock of record as of the Liquidation Date. 
All distributions hereunder are in complete liquidation of the Company and are
in exchange for, in redemption of and in cancellation all of the outstanding
common stock of the Company.  If the net assets of the Company, after all
expenses are paid and all other liabilities are paid or provided for, are less
than $37,500.00 or are, in the sole and complete discretion of the Board of
Directors, otherwise insufficient to justify the additional expenditure to
distribute such net assets to shareholders, (e.g., if postage, mailing and
processing costs would exceed the net assets available for distribution) the
remaining balance of such net assets shall be donated to one or more charitable
organizations, selected by the Board of Directors, organized for exempt purposes
within the meaning of Section 501(c) of the Internal Revenue Code of 1986, as
amended, (the “Code”) and contributions to which are deductible under Section
170(c)(2) of the Code.  All such reserves shall be established and other assets
distributed not later than December 31, 2010.

 

            6.         Authority for Liquidating Trust.  If the Board of
Directors so determine, there may be established a liquidating trust for the
benefit of the Company’s shareholders for the purpose of administering and
distributing the remaining assets of the Company in a manner consistent with
this Plan, in lieu of direct administration and distribution by the Company.

 

            7.         Liquidating Distributions.  Upon determination by the
Board of Directors that there are sufficient assets available to warrant
distribution as provided in Section 5 and if required by the Board of Directors,
each shareholder of record shall be given notice by the Executive Officers of
the Company and shall surrender to the Company the certificates representing all
the Company’s shares owned by such shareholder as of the close of business on
the Dissolution Date in exchange for such distribution.  In the event the Board
of Directors determine there are not sufficient assets to warrant distribution,
the Company shall give notice of such fact either directly to the shareholders
or by public announcement. 

 

2

 

--------------------------------------------------------------------------------

 

 

            8.         Authority to Execute and File.  The Chief Executive
Officer is authorized, empowered, and directed to execute and file any and all
documents which the Chief Executive Officer deems necessary or advisable to
carry out the purposes and intents of the Plan, including, without limitation
the execution or endorsement of bills of sale, deeds or other transfer documents
as may be necessary in order to transfer assets as provided by this Plan; and,
further, to execute and file with the Oregon Department of Revenue and the
Internal Revenue Service such income tax returns and other information required
by applicable tax laws and regulations.

 

            9.         Securities and Exchange Commission; FINRA.  The Executive
Officers are further authorized and directed to execute and file with the
Securities and Exchange Commission and the Financial Industry Regulatory
Authority (FINRA) such notices and reports as necessary and appropriate to
comply with applicable regulations, including, without limitation, notice to
terminate the registration of the common stock of the Company under the
Securities Exchange Act of 1934.

 

            10.       Authority of Board of Directors and Chief Executive
Officer.  The Board of Directors and Chief Executive Officer of Company, each
are authorized, empowered, and directed to do in the name of and on behalf of
the Company any and all acts and things provided for in the Plan and such other
acts and things that they deem necessary or advisable to carry out the Plan. 
The Board of Directors shall have authority to authorize such variations from or
amendments to the provisions of this Plan as may be necessary or appropriate to
effectuate the dissolution, complete liquidation and termination of existence of
the Company, and the distribution of its assets to the shareholders or to a
liquidating trust established to complete the liquidation of the Company in
accordance with the laws of the State of Oregon.  The death, resignation, or
other disability of any Director or Executive Officer of the Company shall not
impair the authority of the surviving or remaining Directors or Executive
Officers to exercise any of the powers provided for in the Plan.  Upon such
death, resignation, or other disability, the surviving or remaining Directors,
shall have authority to fill the vacancy or vacancies so created, but the
failure to fill such vacancy or vacancies shall not impair the authority of the
surviving or remaining Directors or Executive Officers to exercise any of the
powers provided for in the Plan.  The Directors and Executive Officers shall be
indemnified and held harmless by Company for their actions under this Plan taken
in good faith.

 

            11.       Supplemental Distribution of Excess Reserves.  At such
time as the Board of Directors of the Company may determine that all known
liabilities of the Company have been paid or provided for, including all costs
of effecting and administering the Plan, and that there is no further need for
the reserve funds established pursuant to paragraph 4 above, the Directors and
Executive Officers shall distribute any such remaining funds in accordance with
paragraph 5 above.

 

            Adopted by the Board of Directors of Columbia Bancorp on December 7,
2010.

 

 

 

                                                                       
                                                                       

                                                                       
Secretary

 

3

 